Citation Nr: 1447444	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased evaluation for chloracne, rated as 40 percent disabling from April 12, 2007, and 60 percent disabling from January 11, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO awarded the Veteran a 40 percent disability rating for service-connected chloracne, effective April 12, 2007. 

By a February 2009 statement of the case (SOC), the Veteran's chloracne rating was increased to 60 percent, effective January 11, 2009.  Thereafter, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals ).  Consequently, the Board recharacterized the issue to be whether the Veteran is entitled to an evaluation in excess of 40 percent for chloracne prior to January 11, 2009, and whether he is entitled to an evaluation in excess of 60 percent for that disability from January 11, 2009.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in April 2011 at the RO.  A transcript of the hearing is associated with the claims folder.

The Board remanded this matter for further development in September 2011 and again in November 2013.  


FINDINGS OF FACT

1.  For the period from April 12, 2007 to January 11, 2009, the evidence does not show disfigurement involving visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, e.g., the nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips; nor are there are four or five characteristics of disfigurement.  

2.  For the period beginning on January 11, 2009 the evidence does not show the Veteran's chloracne to cause visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, e.g., the nose, chin, forehead, eyes, ears, cheeks, or lips.  Nor does the evidence show six or more characteristics of disfigurement of the head, face or neck.  .


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for chloracne have not been met for the period from April 12, 2007 to January 11, 2009.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118 (Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7829) (2008).

2.  The criteria for a rating higher than 60 percent for chloracne have not been met for the period from January 11, 2009.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.118 (Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7829) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a pre-rating letter in April 2007 that provided information as to what evidence was required to substantiate the increased rating claim, the division of responsibilities between VA and a claimant in developing an appeal, and what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file.  VA and private records were obtained.  In compliance with the Board's September 2011 and November 2013 remands, additional recent VA treatment records have been associated with the claims file, and the RO provided the Veteran with VA examinations in October 2011 and March 2014.  These examinations contained all information needed to rate the disability.  The examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, these examinations are adequate for VA purposes.  Thus, VA has complied with the September 2011 and November 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not claimed to have outstanding medical evidence indicative of more severe skin pathology than that shown currently by the available record.  As such, VA has substantially complied with the notice and assistance requirements.

There is sufficient medical evidence on file on which to make a decision on the issue decided herein.  All general due process considerations have been met by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of a schedule of ratings based on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1 (2013).  Other applicable, general policy considerations include:  interpreting examination reports in light of the whole recorded history and reconciling the various reports into a consistent picture so the current rating accurately reflects the elements of the disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the criteria used to evaluate disabilities of the skin were revised during this appeal, in 2008.  The Board notes that the applicability of the 2008 amendment is specified as follows: "[t]his amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review."  See 73 Fed. Reg. 54708 -01.  As the Veteran's claim was received in April 2007, prior to October 23, 2008, and he has not requested that his disability be evaluated under the new criteria, the Board will consider the pre-October 2008 criteria.

The Veteran's chloracne has been assigned a rating of 40 percent prior to January 11, 2009, and 60 percent as of that date.  These ratings exceed the maximum 30 percent rating available for chloracne under Diagnostic Code 7829.  However, the provisions of Diagnostic Code 7829 allow that chloracne may be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.  38 C.F.R. § 4.118 , Diagnostic Code 7829 (2008).  (Rating by analogy to any other skin disease is not permissible because chloracne is a specifically listed disability in the rating schedule.  38 C.F.R. § 4.20 (2008).)  

Disfigurement of the head, face, or neck is rated under Diagnostic Code 7800.  An 80 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, e.g., the nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips, or when there are six or more characteristics of disfigurement.  A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, e.g., the nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips, or when there are four or five characteristics of disfigurement.  

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are:  scar of five or more inches (13 or more cm.) in length; scar of at least one-quarter inch (0.6 cm.) wide at the widest point; surface contour of the scar is elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); abnormal skin texture, e.g., irregular, atrophic, shiny, or scaly, in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six inches square (39 sq. cm.); or indurate and inflexible skin in area exceeding six square inches (39 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Scars, other than on the head, face, or neck, that are deep or cause limited motion are rated under Diagnostic Code 7801.  A 40 percent evaluation is warranted for scars exceeding 144 square inches (929 sq. cm.) in area.  A 30 percent evaluation is warranted for scars exceeding 72 square inches (465 sq. cm.) in area.  A 20 percent evaluation is warranted for scars exceeding 12 square inches (77 sq. cm.) in area.  A 10 percent evaluation is warranted for scars exceeding 6 square inches (39 sq. cm.) in area.  A deep scar is one associated with underlying soft tissue damage.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars, other than on the head, face, or neck, that are superficial or do not cause limited motion are rated under Diagnostic Code 7802.  A 10 percent evaluation is warranted for scars of 144 square inches (929 sq. cm.) or greater in area.  A superficial scar is one not associated with underlying soft tissue damages.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Superficial, unstable scars warrant a 10 percent evaluation under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

Superficial scars, painful upon examination, warrant a 10 percent evaluation under Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe, even though amputation of the part would not warrant a compensable evaluation under 38 C.F.R. § 4.68.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Other scars are to be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Veteran filed this current claim for increase in April 2007.  The report of a May 2007 VA examination included review of the records and examination of the Veteran.  The history of Agent Orange exposure and subsequent development of chloracne was noted after a few weeks or a month after exposure.   He noticed papules pustules, nodules and pus-filled cysts on the head and face back of the neck, occipital area axillary cuff area, arms, and inguinal area, buttock and back.  He was prescribed antibiotics with no response.  He continued to have oozing of the pus from the deep seated pus-filled cysts from the neck, groin, axillary, and back.  In front of this examiner, he squeezed the left axilla and his nose and the pus came out from the pores of the skin with a foul odor.  

The examiner noted his history of being diagnosed with chloracne secondary to the Agent Orange in 1981 with continued treatment at the VA Medical Center Dermatology Clinic from 1982 to the present.  Various treated conditions were noted to include folliculitis in different parts of the body with antibiotics, rosacea and mild rhinophyma treated with a Metrogel topical cream and Tetracycline.  He was treated with antibiotic and especially on the back when pustules healed, they left pitted scars and he was prescribed Retin A.  The scattered acne keloidosis and cystic nodules on the occipital skull were treated by local corticosteroid injection 4 times with a month apart with a little benefit.  He also had an excision of hydradenitis suppurativa.  In addition the veteran was treated for deep-seated abscess of the inner thigh and axillary abscesses with antibiotics.

Regarding current subjective complaints, the Veteran reported that he feels uncomfortable at the work place when the boils and small abscesses in different sites of the body burst, and the pus and the blood drain, which stains his clothes, and also when there are deep abscesses and deep cystic infection present in the axillary with a limitation of movement of his arm.  He also complained of a lesion on the face, back, neck, and scars.  The Veteran was noted to squeeze a foul smelling pus out of pores of the skin on his nose and left axillae.  

Physical examination revealed the presence of a diffuse faint erythema of the nose and Mylar region with papules on the nostril tip and pustules and papules on the nose, which represent Rosacea with a mild rhinophyma.  Also noted were fine papules and pustules and deep-seated form of acne on the face.  He also had deep scattered scars on the back from the healed cystic acne with no pain, itching or sensory changes.  On the upper chest were a few papules and nodules with some folliculitis.  Finally he had scattered deep-seated pustules and mild abscesses on the axillary, groin, and inner thigh.  The exposed area affected of different acneform lesions was 4% and the area affected was 10% of the entire body with no ulceration and no tenderness and no associated systemic or nervous manifestation.

The examiner noted that his scars were neither inflamed nor tender.  Of note were some mild keloid formation in the back of the neck and deep depressed scars on the back with 1 cm to 2 cm in diameter and 1 cm in depth with no inflammation, ulceration or tenderness.  There was no functional limitation and no underlying tissue loss.  However, the scars were confirmed to be moderately disfiguring and socially unacceptable and were secondary to the cystic form of chloracne.  

Review of a picture revealed chloracne lesions and Rosacea with mild rhinophyma.  The diagnoses were as follows:  

1.  History of chloracne secondary to Agent Orange exposure with residuals.
2.  A cystic form of acne filled with pus healed well and left a deep pitted scar on the upper back.  Also he had nodules on the back of the neck as a result of acne keloidosis.  The scars were severely disfiguring and socially unacceptable.
3.  Rosacea with mild rhinophyma of the nose.
4.  He had deep seated pustules and mild abscesses on the axillae, nose and other parts of the body, which are also the result of chloracne manifestation.

On January 11, 2009, the Veteran underwent a VA examination.  At this examination, he reported being diagnosed with the same chloracne affecting his face and back, but claimed that it affects him from the head to the toes.  The condition has existed since June 1968.  The skin disease involved areas that are exposed to the sun including the head, the face, the hands, and the neck.  Due to his skin condition, he had foul smelling exudation of the face, axillary areas and buttocks.  He also reported itching, shedding and crusting all over the body.  He had no ulcer formation.  The symptoms described occurred constantly.  He stated that he has not undergone any treatment over the past 12 months.  He reported that he has not used UVB intensive light therapy PUVA or electron beam therapy for this condition.  Regarding functional impairment, he stated that the skin lesions become painful and it becomes hard for him to concentrate and do work.   

Skin examination showed deep chloracne located at neck, node axilla and buttocks, mostly but all over the body.  The chloracne had features of inflamed nodules and pus filled cysts.  It covered the face and neck.  Examination did not reveal acne scarring, alopecia, alopecia areata or hyperhidrosis.  The skin lesions were not associated with systemic disease.  The skin lesions were not manifested in connection with a nervous condition.  There were numerous scars present all over the whole body measuring about 0.5 cm by 0.4 cm.  The scars had hypopigmentation that totaled more than six square inches of body surface area.  There was no tenderness, disfigurement, ulceration, adherence, inflexibility, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, abnormal texture or limitation of motion.  The diagnosis was changed to chloracne all over the body.  This was a result of a progression of the previous diagnosis.  The skin lesions were notable with whitish papules consistent with scars noted all over the body.   The subjective factors were skin lesions that have whitish foul smelling discharge.  The objective factors were nodular eruption with foul smelling discharge noted on the nose axilla and buttocks.  The effect of the condition on his daily activity was mild.

VA treatment records show the following:  In March 2009, the Veteran was seen for management of his chloracne, which he reported was awful, causing bleeding and staining of his clothes intermittently.  It was noted that he had tried antibiotics but had had photosensitivity with ciprofloxacin doxycycline and amoxicillin.  It was reported that he was an outdoor person and did a lot of swimming.  Examination revealed his skin to be fair and warm with multiple scars and erythematous papules.  He was assessed with chloracne with plans to refer to dermatology.

In July 2009, he was seen in dermatology for chloracne, present since exposure to Agent Orange in 1969, with a history of having developed boils on his back and neck immediately after exposure.  Over the years, he continued to have breakout of boils, most recently in the right groin and under the left arm.  He complained of foul smelling substance that comes out of boils.  He had been on tetracycline, ciprofloxacin, Retin-A ointment, and metrogel, which helped.  He had had surgical excisions of cysts, used benzoyl peroxide and over-the-counter acne medications, but never Accutane.  Physical examination revealed he was sunburned on his arms, neck, and face.  Numerous white-pitted scars were noted over the back and chest, and cystic papules were noted behind ears, on the back, axilla, and trunk.  The assessment was chloracne, with treatment using Accutane prescribed and discussed, including risks.  On follow-up a month later by dermatology, in August 2009, he reported that his subcutaneous nodules had somewhat improved since the last visit, but he continued to get more new acne lesions.  He indicated that he was told by his "MD golfing buddy" that he should stop Accutane after 1 month if he does not see an improvement.  He desired topical Retin A and metrogel as they have worked for him in past.   Examination revealed face/nose/chest/axilla/groin erythematous papules nodules with open/closed comedones.  The impression was chloracne, somewhat improved.  There was a lengthy discussion regarding risks of Accutane and possible side effects like depression and cholesterol problems.  An addendum drafted the same day noted that he had improved with the Accutane, with the larger nodules improved and gone away.  

In October 2009, he returned to dermatology because he ran out of Accutane 1 month earlier and he had been unable to get any more.  He stated that the Accutane was working and his chloracne had almost resolved.  It had since returned.   He had noted that while he was on Accutane his lips would blister in the sun.   He complained of painful boils that occur under the skin.  He stated that his nose, when squeezed, will express white liquid material.  He denies any fevers or discomfort.  Examination revealed numerous white-pitted scars over back and chest, and cystic papules of the axilla and trunk.  Also noted  were numerous skin tags in axilla and an incidental finding of fungal toenail infection left big toe.  The assessment was chloracne beginning to worsen since he has been unable to get Accutane, with plans to restart after new labs were drawn.  

A December 2009 progress note discussed his having been previously seen in October 2009 for chloracne with a history of having taken Accutane 10mg twice a day since last October.  He noted improvement--less oil pimples but occasionally got a boil that resolves in a day or so.  He also was using Metronidazole cream twice a day for rosacea, Isotretinoin cream on his face and ketoconazole cream on his feet for fungal infection.  Examination revealed his scalp was clear and facial pore size was reduced with less erythema, oiliness and no pustules.  His neck was clear.  

In January 2010, it was noted that the Veteran had been prescribed Accutane and thought the medication was causing an upset stomach and diarrhea when taken twice daily, so he was taking just one pill in the evening which seemed to be working well for him.  On physical examination his face was clear, with few postauricular scars down sinus-tract-like areas in posterior scalp/neck, along with scattered large open comedones with significant thick fibrotic scarred skin.  The impression was chloracne--stable on Accutane, 10mg daily.  A February 2010 note observed that the Veteran had been previously seen in January for regular follow-up for use of Accutane.  He had been on this for the past 4 months.  He initially had some problems with his gastrointestinal system which resolved after he adjusted his dosing to the evening.  Currently, his problems included some tender areas in his scalp that he was concerned about.  Examination revealed a scar on the left scalp, no suspicious lesions or scarring on the right neck and a single blackhead.  On the arms, torso and legs, no nodules or problems were visible.  The impression was chloracne, stable on Accutane 10mg daily.  Laboratory results revealed a normal white blood count and lipids were mildly increased, but stable.  Plans included finishing the 3 weeks of Accutane to complete 5-month course then discontinue.  

An addendum later in February 2010 noted the Veteran had also been treated at the San Diego VA, with notes showing he was followed there for other skin conditions of rosacea, folliculitis possible, and hidradenitis.  He had been on Accutane for a little over 4 months with about 3 weeks left before completing a total 5-month course.  He felt his deep pimples have improved, but occasionally still feels bumps on his scalp & abdomen.  However none was inflamed or painful.  He was tolerating Accutane fine but asked about possible impact on erectile function.  Examination showed his scalp to be without fluctuant nodules, erythema, inflammatory papules or pustules.  There were mild facial erythema telangiectasias but no inflammatory papules, pustules or fluctuant nodules, no comedones, nodules or inflammatory papules seen on his trunk, and chronic rosacea folliculitis.  The examiner could not rule out chloracne but it seems his rosacea folliculitis was more predominant.  Discussion involved stopping Accutane after finishing the 5-month course and resuming topical Retin A metro cream, and the importance of using sunscreen.  

An April 2010 follow-up note for chloracne revealed the Veteran used to be on Accutane at a low dose and liked the effects a lot but not the side effect of abdominal cramps.  He asked if there was anything similar he could try.  Examination showed some old burned out cysts and scars on the posterior scalp, back and chest.  No active lesions were noted.  He was told he could try psoriatane which has worked well in low dose for some chloracne patients.  Potential side effects were reviewed, including hepatitis and sun sensitivity.  In July 2010, he was noted to have been previously treated with doxycycline, and low dose Isotretinoin for persistent inflammatory papules and cysts, from July 2009 to March 2010, with good results.  After he completed his course of Isotretinoin, he returned in April 2010 wanting an alternative treatment due to persistent symptoms and started on Soriatane, but did not use for greater than 1 month, due to extreme photosensitivity and sun burns.  

Examination in July 2010 revealed the back, upper chest, clavicle area to have prominent follicles, with multiple white-closed comedones, with some pink inflammatory papules.  Multiple white macules at sites of prior involvement, with some depressed scars at sites of prior involvement.  The face had few inflamed pink papules with erythema on the nose and malar area and some rhinophymatous changes.  The assessment was inflammatory papules and comedones on back and chest.   Also assessed was rosacea on the face.  An addendum from the same month urged continued use of a specified treatment regimen with an emphasis on daily sunblock usage.  It was noted that after he stopped Acitretin he noticed more pimples on his scalp but he did not want to use it due to photosensitivity and he was reluctant to use Accutane due to side effects despite its effectiveness.  

The Veteran's April 2011 hearing testimony alleged worsening symptoms and he described the chloracne as causing painful skin eruptions that could sometimes get as large as a golf ball and occur anywhere on his body, including his mouth.  He described problems with them suddenly rupturing and bleeding or exuding foul smelling material, which often caused him embarrassment when this happened in public.  He reported residual scars that covered his back, chest and buttocks.  His representative argued that there was involvement with 100 percent of his body.  He described problems with the prescribed Accutane causing sun sensitivity and indicated he still took antibiotics to treat the condition.  

VA records from 2011 show that in May 2011 he was seen in primary care with complaints of continued problems with acne and needed follow-up by dermatology.  Skin examination revealed rhino fibrosis with pustular discharge of the nose and erythema of the cheeks and pustules on the back.  He was noted to be chronically treated for inflammatory pustules/acne and rosacea.  

In August 2011, he was seen in dermatology for a cyst of the left flank and right abdomen, approximately 2 centimeters in size, with suspected diagnosis of rosacea and acne noted.  He was noted to have been previously followed by dermatology with symptoms having worsened.  Skin biopsy done the same month diagnosed an ulcerated, irritated actinic keratosis of the skin of the right forearm.  

Other records from August 2011 noted a long history of inflammatory papules and comedones on his face.  With his current treatment regimen he was moderately controlled; however, he did report increased sun sensitivity.  On examination, his face had multiple enlarged sebaceous glands and several comedones.  His body had few scattered dermal nodules, cysts right forearm, 8mm pink papule with central excoriation.  The assessment was inflammatory papules and comedones on face neck and torso.  The current medication was continued and he underwent a shave biopsy of the right forearm.  An August 2011 addendum by the attending dermatologist agreed with the assessment and plan as outlined, with further treatment pending pathology results of a right forearm biopsy.  He was to continue topicals to maintain control of his acne & comedones as he was limiting usage of doxycycline for flares since he played golf.  

The report of an October 2011 VA examination confirmed the diagnosis of chloracne, which it confirmed was related to service.  The Veteran reported that he developed growths all over his body.  The lesions would erupt with a reddish-brown exudate with a foul odor.  He said that he can feel them growing under his skin and described a feeling of discomfort and hurting.  He had lesions on his under-arm, groin, buttocks, thighs, calves, and feet.  However, the lesions were not reported as causing disfiguring scarring of the head, face or neck.  They did not cause tumors or neoplasms, or systemic manifestations.  He had constant or near constant treatment for this condition with Doxycycline and Tretinoin 0 IA gel qhs within the past 12 months.  His manifestations of chloracne included both superficial acne (comedones papules pustules superficial cysts) of any extent and deep acne (deep inflamed nodules and pus-filled cysts).  This affected less than 40 percent of the face and body areas other than the face or neck.  Other findings noted were small open comedones on the nose.  The Veteran squeezed both sides of his nose expressing a cheesy substance.  The left eye revealed a lower outer canthus with 2 small subcutaneous cystic lesions.   Left groin/upper thigh 1 small inflamed papule with skin tags Right thigh with healing papule.   No disfiguring scarring noted on head face or neck.  Acne scarring on chest and back.  Mild scattered scarring on bilateral thigh and leg.  The findings from this examiner were confirmed by photographs that were included with the examination report.  There was no impact on his ability to work.  

VA treatment notes include a November 2011 dermatology progress note describing a long history of chloracne with inflammatory papules and comedones on his face since 1969, using doxycycline since June 2010.  He also was using topical clindamycin and metronidazole cream tretninoin, ketoconazole.  These medications so far were able to control his chloracne.  Examination revealed that on the scalp back of the head and hairline multiple sebaceous glands, several comedones present.  On the face there were several enlarged sebaceous glands several were comedones.  The chest, abdomen, and back had multiple enlarged sebaceous glands several comedones and several seborrheic keratosis (SK).  The impression was chloracne with inflammatory papules and comedones on face, neck, and torso.  Liver function test was normal.  The current medication regimen was continued.  An addendum from the same month concurred and advised the lowest dose of Doxycycline possible.  

The report of a March 2014 VA examination included review of the claims file and examination of the Veteran.  The diagnosis was chloracne.  Scarring and disfigurement were present on the head, face, neck, trunk and extremities.  Regarding scars of the trunk or extremities, he said that he gets breakouts--first they would get big under the skin, and can get as big as a golf ball.  He stated that he works it, squeezes it to get the core out, and then it will heal.  He said "I have a bunch of them on my scalp right now that are very large in size.  Some of this stuff it never ends.  Like this one on my scalp is 1-2 years old.  It continues to come back."   He further described the acne symptoms as painful, with the skin pulling tightly and "growing like a volcano until it bursts."  The pain was at a 7/10 level and lasted until it healed.  The lesions were reported to generally get to the size of an olive and spontaneously burst, although he indicated he would have to "help them along."  He reported that these type of lesions would occur once or twice a month.  After they healed, the scar continued to itch constantly, uncomfortable and painful (7-8/10) x 6 months.  The number of painful scars was 5 or more, however the scars of the trunk or extremities were not unstable.  None of the scars was both painful and unstable.  He reported needing to use sunscreen because he was treating with antibiotics.  He also reported having other medical issues including "internal problems."  Due to his condition he reported that all his shirts have blood stains on them.  He described the lesions as generally not as bad during the summer as they tended to dry out.  He reported a lot of sun exposure as he golfed twice a week and worked around the yard.  

Physical examination yielded the following findings:  For the right upper extremity, the right forearm was very tanned, leathery in appearance.  There are 4 hypopigmented flat scars measuring .5 cm.  They were nontender to palpation, not pulling at adjacent skin.   These were superficial non-linear scars and measured as follows:   Scar #1: .5 X .5 cm; Scar #2: .5 X .5 cm; Scar #3: .5 X .5 cm; Scar #4: .5 X .5 cm.  For the left upper extremity, the left forearm was also very tanned, leathery in appearance.  On the dorsum of hand was a .8 cm in diameter circular hypopigmented flat scar that was nontender to palpation, and did not pull at adjacent skin.  This was superficial and non-linear and was the only scar.  

Regarding the right lower extremity there were ten 1 cm hyperpigmented nodules--comedones not scars, located on right butt cheek.  The lower leg had 2 scars:  .3 cm in diameter on shin and 1.0 cm on lower leg that were hyperpigmented, nontender to palpation and did not pull at adjacent skin.  These were superficial and non-linear.  Regarding the right lower extremity there were 3 small hyperpigmented circular scars measuring .4 cm in diameter in the left lower leg that were nontender to palpation, and did not pull at adjacent skin.  

Regarding the anterior trunk, he had hypopigmented (<.5 cm) lesions that were flat, nontender to palpation, did not pull at adjacent tissue, covering about 30% of upper chest.  Scars were too numerous to count.  Likewise the posterior trunk had numerous hyperpigmented flat small lesions (<.5 cm) that were nontender to palpation, did not pull at adjacent tissue, and were freely mobile over underlying tissue, mixed with open and closed comedones covering 80% of the back.  The examiner indicated that the photographs should be reviewed to observe the extent of scarring.  

Regarding scars or other disfigurement of the head, face, or neck, none of the scars was painful, unstable with frequent loss of skin covering, or both painful and unstable.  

Physical examination for scars or disfigurement of the head, face, or neck revealed the following:  First, several pock marks on the face, mostly chin.  There was no abnormal pigmentation or texture of the head, face, or neck.  Nor was there gross distortion or asymmetry of facial features or visible or palpable tissue loss.  No limitation of function resulted from the scars.  No other pertinent physical findings, complications, conditions, signs and/or symptoms were present(such as muscle or nerve damage).  Color photographs were provided.

Regarding functional impact, there was impact on his ability to work.  The Veteran retired from being a plumber in 2007.  However he reported that he retired because of PTSD and other physical problems stating -"I was pretty fed with work, people.  My back was shot."  In regards to the chloracne manifestations he described them as painful, an eye sore, and smelled.  He also described them as unattractive because of the blood aspect of it - they would bleed through his shirt and also cause a distraction as a "conversation breaker."  He reported they caused discomfort and interrupted his thought due to pain.  He found them to be emotionally irritating.  He stated that he missed 2-5 days of work a year, but indicated they gave him a reason to go golfing instead of work because a lesion would burst and bleed. 

The examiner commented that the Veteran has a history of chloracne that is currently being treated with medication that was unchanged since 2011.  As a result of his chloracne, he has incurred numerous acne scars on his scalp (difficult to see due to his hair), face, back, chest, arms, and legs.  The scarring all ranges from pockmarks to flat hyper/hypopigmented lesions.  The examiner again referred to the photography and stated that the white discharge on the veteran's nose in the medical photos was not present during the interview.  This was said to demonstrate that the veteran actively squeezed normal material out of his pores from his nose for the photograph.  The Veteran stated that his skin condition had worsened over the years and speculated that it could be because he was getting older or because he could no longer handle the pain like he once did.  He indicated that his dermatologist told him the condition was becoming resistant to the antibiotics.  He further complained that the lesions when squeezed were increasingly malodorous.   

Photographs accompanying the March 2014 VA examination confirmed the presence of scarring over much of the back and chest, and some facial scarring, along with pimples and white material on one side of the nose, which the examiner had described as having been squeezed out by the Veteran prior to the picture being taken.    

Based on the above, the Board finds that a rating in excess of 40 percent for the period from April 12, 2007, to January 11, 2009, and a rating in excess of 60 percent disabling from January 11, 2009, are not warranted. 

The Board notes that photos taken in conjunction with a May 2007 examination showed scarring that involved the entire back, which the RO in its September 2007 rating determined met the criteria for a 40 percent rating for scars other than the head, face or neck as such scarring was found to approximately cover 144 or more square inches.  This is the maximum rating for scarring other than the head, face and neck.  As there is no evidence of any of the scarring resulting in a loss of function, a potentially higher rating for scarring is not shown under the Diagnostic Code 7805.  

The Board does note that an evaluation could be assigned based on disfigurement of the head face or neck.  Findings on the May 2007 VA examination revealed the presence of a diffuse faint erythema of the nose and Mylar region with papules on the nostril tip and pustules and papules on the nose which were due to a diagnosed Rosacea with a mild rhinophyma.  However also noted were fine papules and pustules and deep seated form of acne on the face.  The scarring on the photos were described by the RO in the September 2007 as including scarring on the face; however the photos do not depict disfigurement that would involve a characteristic of disfigurement under Diagnostic Code 7800 (as set forth above).  The Board notes that the May 2007 VA examiner described the Veteran's scars alternately as moderately and severely disfiguring and "socially unacceptable" when describing the acne on the back and back of his neck, but did not clarify further the nature of such disfigurement.  However the examiner's findings reported on this examination likewise fail to show the aspects of disfigurement contemplated by Diagnostic Code 7800.  In sum the evidence does not reflect that prior to January 11, 2009 that a rating in excess of 40 percent is warranted for the Veteran's chloracne.  

In regards to whether a rating in excess of 60 percent is warranted as of January 11, 2009, the Board notes that this rating is higher than the highest allowable rating for scars other than the head, face or neck, and the evidence does not show any of the scarring results in functional limitations that would exceed this rating.  Thus in this instance the only Diagnostic Code under all the criteria for skin disorders that allows for a higher rating is the criteria for disfigurement of the head, face or neck which permits a maximum 80 percent rating.  

In order for the Veteran's chloracne to meet the maximum 80 percent rating under Diagnostic Code 7800 as of January 11, 2009, the evidence would need to show that there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, e.g., the nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips.  Or the evidence would have to show six or more characteristics of disfigurement under the criteria.  None of the records or VA examination reports after January 11, 2009 discussed at length above, reveal disfigurement of the head, face or neck that approaches this extent of disfigurement.  Thus, the preponderance of the evidence is against the claim for a higher rating for the Veteran's skin disability.  38 C.F.R. § 4.7.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the Board finds that the rating criteria used to evaluate the Veteran's chloracne throughout this appeal reasonably describes his disability level and symptomatology and he has not argued to the contrary.  There is no indication that the Veteran's disability picture is so exceptional or unusual to render the schedular criteria inadequate.  Consequently, his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a rating higher than 40 percent disabling from April 12, 2007, or higher than 60 percent disabling from January 11, 2009 for chloracne is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


